Application by three members of the Bar for approval of the practice of law by a proposed corporation to be known as Foundation for Securities Law, Inc., pursuant to the provisions of part 608 of the rules of this court (22 NYCRR Part 68) and section 495 of the Judiciary Law is denied. The professed purpose of the proposed corporation is “ to provide legal representation and public education to aid purchasers and owners of securities with problems related to the offer and sale of securities.” No showing has been made that such persons are presently unable to obtain legal assistance, nor has any other need been shown which would justify the granting of the approval requested. Concur— Stevens, P. J., Markewich, Nunez, Kupferman and Murphy, JJ.